 BERT WOLFE FORDBert Wolfe Ford and Jackie Ray Batten, George Ed-ward Coe, and International Association of Machin-ists and Aerospace Workers, AFL-CIO, Petitioner.Cases 9-CA- 11526-1, 9-CA- I 1526-2, and 9 -RC-12102December 4, 1978DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 28, 1978, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Bert Wolfe Ford,Charleston, West Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the election conductedon August 18, 1977, in Case 9-RC-12102 be, and ithereby is, set aside and that the case be remanded tothe Regional Director for Region 9 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THF CASETHOMAS R. WILKS. Administrative Law Judge: The peti-tion in Case 9-RC 12102 was filed on June 13, 1977. AStipulation for Certification upon Consent Election wasapproved by the Regional Director on July 25, 1977.' Theelection was held on August 18. The tally of ballots dis-closed that the Petitioner failed to obtain a majority desig-nation. On August 19, the Regional Director issued a com-plaint in Case 9-CA 11526-1, based on a chargepreviously filed by International Association of Machinistsand Aerospace Workers, AFL-CIO, herein called theUnion. On August 22, the Union filed objections to con-duct affecting the results of the election. On September 2.the Regional Director issued a complaint in Case 9-CA-11526-2, based on unfair labor practice charges previouslyfiled by the Union. On October 13, the Regional Directorissued a report on objections to election wherein he over-ruled Objections 1, 2, 3, and 5 of the Union's objectionsbut consolidated Objection 4 for hearing in the unfair la-bor practice proceeding inasmuch as it alleged the identicalissue of the discriminatory discharge of George EdwardCoe. The hearing was held in Charleston, West Virginia, onFebruary 15, 1978. The issues litigated were whether Re-spondent violated Section 8(aXl) and (3) of the Act by thediscriminatory discharges of Jackie Ray Batten andGeorge Edward Coe and by engaging in other coerciveconduct and whether Respondent interfered with the elec-tion by the discriminatory discharge of George EdwardCoe. Subsequently, counsel for the General Counsel filed abrief.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief submitted, I make the following:FINDINGS OF FACTI. JURISDICTIONBert Wolfe Ford, herein referred to as Respondent, aWest Virginia corporation, is an automobile dealership en-gaged in the retail business of selling and servicing automo-biles and related products in the Charleston, West Virginia,area. During a representative period, Respondent pur-chased and received goods and materials valued in excessof $50,000 which were shipped directly to its Charleston,West Virginia, facility from points outside the State ofWest Virginia. During the same period of time, Respon-dent received gross revenues in excess of $500,000.Respondent is and has been at all material times herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.International Association of Machinists and AerospaceWorkers, AFL-CIO, is and has been at all times material alabor organization within the meaning of Section 2(5) ofthe Act.All dates are in 1977. unless otherwise indicated555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII THF UNFAIR LABOR PRACTICrESA. The FactsSometime prior to March 1977, Respondent commencedconsideration of increasing the labor rate charged to cus-tomers for repair services. Although Service Director Wil-liam Keeling testified that the impetus for the increase wasthe recent areawide increase in the flat rate for body shop-work, his testimony reveals that some consideration wasalso given by Respondent to increasing the flat rate for thework done by the service mechanics as well. Ultimately,the increase was announced on or about April I andcharged to all body shopwork on or after that date. Allmechanics and body shopmen share in a portion of thelabor rate charged to the customer by the dealership, ac-cording to a traditional formula. The rate increase of AprilI was limited to the body shopwork. The body shop per-sonnel received an increase in wages somewhat less thanwhat the employees thought should have been granted un-der the traditional formula.Prior to the increase of April 1, rumors of an impendingincrease of the labor rate charge spread throughout theshop. It was also rumored that the rate of distributionwould be less than what some had considered traditional.One of the mechanics who became apprised of this rumorwas Jackie Ray Batten, who had been employed by Re-spondent from 1971 with a year's hiatus between 1974 and1975. Batten testified that a meeting of about 12-15 me-chanics and body shopmen was held in mid-March, atlunchtime, in part at a fast food restaurant and thereafter,in part, at the Respondent's back lot. Batten testified thathe participated in arranging the meeting. There is someconflict in testimony as to whether the subject of unionrepresentation was raised at that meeting. Batten's testi-mony sets forth that the discussion not only dealt with themeans of protesting the impending rate increase, which theemployees felt was not satisfactorily apportioned, but thatall present discussed and decided upon a plan to obtainunion representation, and that Joseph Lindner, body shop-man, was elected to make contact with the Union.Lindner, a witness for the Respondent, testified that heand other bodymen did attend a meeting at the restaurantbut that there was no discussion at that meeting of unionrepresenation, per se. He testified that the meeting wascalled at the behest of the mechanics who had heard ru-mors that an increase was imminent in the service rate;that the share to be apportioned to the mechanics was, intheir opinion, unfairly low; that the mechanics wished toand did discuss possible means of protesting, such as aconcerted refusal to work; and that the mechanics wantedto know whether the body shopmen would support them.According to Lindner, the bodymen were satisfied with therate at that time and were unaware that the body shoprepair rate charge was also to be increased, until it wasactually announced, at which time their own dissatisfactionbecame manifest. Lindner was very uncertain as to thedates and sequences of events, but he estimated that aboutI week after the body shop rate increase became effectivehe and two other body shop representatives met with own-er Bert Wolfe and protested that, if the rate increase wereimplemented as proposed, the employees might seek unionrepresentation, inasmuch as some employees had alreadycommenced discussions of that objective. Lindner's recol-lection was that the announcement date was also the samedate as the effective date of the rate increase. Lindner testi-fied that about I week after his talk with Wolfe he contact-ed the Union, informed it of the unsatisfactory rate in-crease, and was advised not to engage in a walkout but thathe and other employees should first seek union representa-tion.William Keeling, service director and general supervisorof all service department and body shop personnel, testi-fied that he first became aware of union activity amongemployees during the second week of April, when someonein the body shop advised him of such. Keeling admittedthat he had earlier heard about a meeting of his employeeson the back lot, and that the bodymen had approachedsome of the mechanics for the purpose of engaging in aconcerted effort, as one group, to confront owner BertWolfe in protest of the proposed rate increase and the ap-portionment thereof. Keeling testified that, as a result, ameeting was held between three bodymen, including Lind-ner, Bert Wolfe, and himself, at which time the employeesunsuccessfully requested a higher apportionment of thebody shop rate proceeds. Keeling testified that the employ-ees stated that all they wanted at that time was merely anincrease in their share of the rate charge. Keeling placedthe meeting between April I and the actual implementa-tion date.2Keeling also testified that there were one or twoother meetings with the bodymen's spokesman "some timebefore." He also testified that at one of those meetings theemployees' spokesman made explicit reference to a union,i.e., to the effect that their real goal was a rate adjustmentand if they obtained that goal then they did not need unionrepresentation.It would, thus, appear to me that Keeling's own testi-mony would tend to support Batten's testimony that atleast the topic of possible union representation was raisedin late March explicitly or by implication, much earlierthan Lindner's rather clouded and uncertain recollection.Furthermore, Lindner's testimony itself suggests a pre-April I discussion with Wolfe, since the topic was the pro-posed wage increase, whereas, in fact, it was announced onApril I and applied to customer charges immediatelythereafter. Moreover, Lindner in cross-examination, admit-ted that, prior to the meeting with Wolfe, the bodymen hadcommenced discussions among themselves as to the feasi-bility of joining with the mechanics for the purpose of seek-ing union representation. Bill Keeling also expressed un-certainty as to the date of the announced increase andconceded that it could have occurred I or 2 days prior toApril 1.I therefore conclude that, if not at the restaurant-backlot meeting, then sometime prior to March 31, employeediscussions relating to union organization had taken place.I credit Lindner's testimony that Wolfe was advised thatsuch discussions had taken place. I do not find Keeling'ssomewhat more watered down version really inconsistent2 Although customers were charged immediately, the pay period did notend until April 9, and checks were calculated sometime in between.556 BERT WOLFE FORDor contradictory with Lindner's. Even under Keeling's ver-sion, the intimation of the employee spokesman was clear,i.e., that union organization of employees was imminent iftheir requests were denied.Although Batten's testimony, with respect to the nextevent, was somewhat generalized, it was not explicitly con-troverted. He testified that within a day or two of the res-taurant and back lot meeting, all shop personnel attendeda meeting conducted by Bill Keeling, during which Keelingstated that he was aware that there had been union talkamong the employees, that Respondent had decided thatthere was to be no flat rate increase for any of them toshare, and that if they were unhappy with the manner inwhich the shop was being managed then they should seekemployment elsewhere. Keeling was not questioned as tothis incident. He did testify that at some undated meetingwith the mechanics a rate increase for mechanics was dis-cussed and that it was decided that an increase in the ser-vice repair charge rate of mechanics was unwarranted inas-much as it was "high enough."It is also Batten's uncontroverted testimony, corrobo-rated to some extent by the union representative, that aunion meeting attended by 10 employees was held at theunion hall on the evening of March 31. Batten testified thathe was active in soliciting employee attendance at thatmeeting, which he also attended.On March 31, Batten had inspected the automobile of afriend, in Respondent's shop, pursuant to the requirementsof the state motor vehicle inspection statute. The test pro-vided for 25 checkpoints, including the checking of brakelinings on two wheels. It is not disputed that Batten hadperformed state inspections for numerous friends and had,thus, generated a certain amount of business for Respon-dent in this regard. On March 31, he admittedly did notinspect the brake linings. He testified that he did not do sobecause he had inspected those selfsame linings I monthearlier at his home while performing repair brake work onthe car and that he had concluded that the linings had beensubjected to insufficient additional mileage to warrant an-other inspection. Doy Maston, a shop clerk, who had cus-tody of inspection certification stickers, reported this fail-ure to Keeling, who summoned Batten and, on Batten'sadmissions, discharged him. He did so despite Batten's ex-planation that he had checked the linings earlier in themonth. It is Batten's testimony that Keeling deniedBatten's accusation that his union activities were the truemotivation for the discharge, but thereafter in the conver-sation Keeling disclosed his awareness of rumors that therehad been a union meeting and he questioned Batten as tothe identity of those in attendance. Batten merely respond-ed that "everyone" had attended. Keeling then offered tointercede with Bert Wolfe to reinstate Batten if Battenwould promise to abandon his union activities. Batten re-sponded, ". ..if that's the way you want it." Batten wastold by Keeling to contact him the next day after he, Keel-ing, had had an opportunity to consult with Bert Wolfe.That night, Batten attended the meeting at the union hall.According to Batten, the next morning he telephoned BillKeeling to ask of the "verdict," and he was told that heshould not have attended the union meeting "last night,"and that he was discharged.Keeling i::itially testified that it was he who decided todischarge Batten. According to Keeling, he had had a priordiscussion with Maston several days earlier, wherein Ma-ston expressed a suspicion that Batten was not actuallyinspecting all those cars that were brought in by Batten'sfriends. Keeling could offer no convincing explanation asto why Maston drew such an adverse inference from thefact that Batten was responsible for bringing in this type ofbusiness except that Maston had harbored other unrelatedsuspicions concerning Batten's use of warranty parts whichapparently went uninvestigated by an unconcerned Keel-ing. Indeed, mechanic Jerry Humphreys, a witness for Re-spondent, admitted that in the course of a month, he per-formed about 100 inspections, including inspections forrelatives and friends. Batten's testimony that he actuallyhad inspected the brake linings of his friend's cars is unre-butted. Keeling testified that he took Maston's warningsunder advisement and agreed to watch Batten on the nextinspection where the customers specifically requested Bat-ten for inspection work. Keeling did not testify as to thebasis for his receptivity to Maston's suspicions. Keelingtestified that upon Maston's report that Batten did not pullthe wheels and inspect the linings he therefore dischargedBatten. Keeling testified, without controversion, that statelaw requires that the wheels be rechecked regardless of thefact that they may have been checked on an earlier inspec-tion or repair. However, Keeling conceded that he did infact tell Batten that he would attempt to get him reinstatedby interceding with Wolfe. He testified that he did so he-cause he considered Batten to have been a good mechanicand that discharge was unjustified. Despite Keeling's testi-mony that it was his decision to discharge Batten, Keelingtestified on cross-examination that, in his opinion, suspen-sion for a week or two would have been adequate punish-ment. He did not deny that Batten explained his reason fornot pulling the wheels. He denied interrogating Batten asto the union meeting and denied making any reference tothe Union.After Keeling's initial confrontation with Batten, thebrake linings were actually inspected and found to be satis-factory. Keeling did not explain why he changed his posi-tion with respect to the severity of punishment. In themeantime, Keeling claimed that he had heard that Battendid not actually possess the required state license to per-form inspections and therefore he gave up any attempt totalk to Wolfe about reinstatement. On cross-examinationdirected to the apparent anomaly in the testimony of Keel-ing that he had decided to discharge Batten in the firstplace, in the face of his testimony that he was constrainedto discuss reinstatement with Wolfe, Keeling modified histestimony by claiming that he discussed Batten's dischargewith Wolfe beforehand and that Wolfe had instructed himto discharge Batten if he were caught in the act of nonin-spection. Keeling also testified, contrary to his earlier testi-mony, that he did thereafter talk to Wolfe and recommendreinstatement after suspension, and it was afterward thathe had heard from another employee, who claimed to havequoted Batten to the effect that he, Batten, did not have astate inspection license. Therefore, Keeling telephoned thestate police and ascertained that they had no record ofBatten's license in their files. Batten was not confronted by557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeeling on this point. Although Keeling generally deniedreferring to the Union in his conversation with Batten, hefailed to testify with any specificity as to the substance ofthe post-discharge conversation with Batten. Although hewas positive that Batten did not call him the next day, hebecame confused as to exactly what date Batten did callhim. He admitted that he had great difficulty in recallingthose events with accuracy. He also testified at first to asingle conversation with the state police, then later he testi-fied that there were two such conversations within a periodof 1 week.Ultimately, in effect, Batten was not reinstated becauseKeeling believed that Batten did not possess the properinspection license. Batten testified that he had obtained alicense in 1958; that he subsequently lost it; that he enteredmilitary service and had assumed that the police depart-ment maintained a copy in their records; that he recentlytelephoned the state police and was informed that the rec-ords did not go back to 1958; and that the state policecould not provide him with a copy. It appears that duringthe earlier hiatus in Batten's employment, all mechanicswere required to renew their licenses by viewing a statepolice motion picture film. There is no evidence that Bat-ten, a former shop foreman of Respondent, an experiencedmechanic of 16 years, and highly regarded by Keeling,could not have easily obtained another license. Further-more, Keeling admitted that he was reassured by the statepolice that an employer who innocently utilized a licensedmechanic on inspection jobs was not subject to any liabili-ty, but rather the obligation was upon the individual me-chanic to obtain a license. Keeling made no explanation asto why he did not offer to reinstate Batten upon Batten'spresentation of a new license, nor why he did not evendiscuss that possibility with Batten.Batten and fellow discriminatee Coe testified that it iscommon practice for mechanics to abbreviate an inspec-tion by not pulling wheels if they are aware of recent workof break relining. Batten testified that abbreviated inspec-tions had been performed in the past when prior work hadbeen done on the car. His testimony that Bill Keeling per-sonally pulled prior work orders to determine if brakes hadrecently been relined was not specifically rebutted. Al-though Keeling had testified that state law and Respon-dent's policy required an actual recheck every time a carwas brought in for inspection, regardless of how recent theprior work, he did not deny knowingly permitting the pastpractice of abbreviating inspections. Keeling admitted thathe did not know what the statutory penalty was for non-compliance with the state law.I. The discharge of George Edward CoeCoe was employed by Respondent as a mechanic sinceJune 1973. In January 1976, he was awarded a "Top Tech-nician" award, by Keeling in recognition of the high qual-ity of his work. The award was in the form of a certificatesigned by Keeling himself. Coe's work record was unblem-ished prior to the onset of union activity at Respondent'sdealership. Coe and Batten were good friends. They rodetogether to and from work. They both resided in the samecommunity about 60 or 70 miles from the dealership. Theypooled their earnings and shared them equally. Coe hadnot been active in any union activity until the day thatBatten was fired. Thereafter, he solicited at least 12 otheremployees to join the Union. He commenced attendingunion meetings on April 6 and thereafter. The morningafter his first union meeting, according to Coe, he was con-fronted by Keeling at the timeclock, where Keeling re-proachfully cried: "George, not you-I suspected ev-erybody would be in the Union but you-I really like you."Later during the same day a fellow employee, as hadseveral other employees, took some union literature thatCoe had placed on his toolbox and was seen by Coe goinginto Keeling's office. Thereafter, Coe was summoned toKeeling's office and told not to distribute literature duringthe time when he was supposed to be working and not tointerfere with the work of anyone else.When Keeling was asked whether he ever interrogatedCoe concerning his union sympathies, he responded by notanswering the question directly but by alluding to his con-versation with Coe in regard to the distribution of unionliterature. He did not explicitly deny the timeclock encoun-ter, nor did he ever answer that question. Instead he testi-fied in general terms that one or two employees had in-formed him that Coe had asked them to sign cards oncompany time despite the fact that the union agent toldthem that they were not supposed to do so and that oneemployee, Stephen Darnell, had complained that Coe was"aggravating" him. Keeling testified that he, therefore, toldCoe not to distribute cards on "company time." It is undis-puted that prior thereto Respondent maintained no rulesprohibiting the distribution of literature, solicitations, ortalking during working time. Outside salespersons freelysolicited business from the mechanics.Darnell, a former employee, testified that he was ques-tioned by Keeling as to what Coe had given him; thatwhen he responded that it was union literature Keelingasked for it and retained it, i.e., an unsigned union authori-zation card. Darnell testified that he had already executeda union card at that point in time having been given severalcards from other employees, and that he had not com-plained of harassment by Coe. He did complain to Keelingon another occasion that some unidentified person"messed up" his car. He testified that Keeling asked himon another occasion whether Coe had been "pushing" and"bugging" him about the Union and that he respondednegatively. I found Darnell to have been a straightforward,responsive, and credible witness. I credit his testimony.Keeling did not identify any other employees who purport-edly had complained of Coe's union solicitations or of in-terfering with their work. I therefore conclude that Keelinghad no basis to infer that Coe was interfering withanyone's work and that his objective simply was to makeCoe aware that his activities were being monitored.Coe testified that on June I he was called to Keeling'soffice and told that successful union organization of theshop would be futile inasmuch as "Bert will close the doorsor sell the business," in such eventuality. According to Coe,on June 3, Keeling again spoke to him regarding the Unionand asked him where he expected to work if the Union didnot in fact succeed in its organizing efforts. Coe respondedthat he expected to remain employed by Respondent, but558 BERT WOLFE FORDKeeling retorted "1 don't think so." Keeling denied that heever told any employee that Bert Wolfe would close downthe business in retaliation for a union vote, but he did notdeny that he engaged in a conversation with Coe on June Iin his office or on June 3, wherein the subject of the Unionwas discussed. He did not deny the substance of the June 3conversation. In light of Keeling's generalized testimony,his failure to make specific denials in some instances, hisgeneralized denials in other instances, his uncertain andconfused demeanor, I credit the specific, more detailed tes-timony of Coe, which was coupled with a much more spon-taneous, free-flowing, certain, and, to my view, more can-did demeanor. I therefore credit Coe's version of hisencounters with Keeling subsequent to Coe's initial en-gagement in union activities.On June 6, Coe came into work early to perform somework on his personal vehicle, a truck. Before the shift com-menced, he placed a toolbox behind the seat and parkedthe truck on the back lot. Keeling testified without corrob-oration that two employees came to him and accused Coeof carrying off a box and, thus, possibly stealing some-thing. The contents were not disclosed by these employees.Keeling did not explain the basis for these employees' sup-position that the box contained stolen materials. Rather,about 4:30 p.m., Coe was summoned to Keeling's officeand either directly or indirectly accused of stealing some-thing. In consequence, Keeling and Coe proceeded toCoe's truck in the back lot where Keeling ultimately founda box of old parts that he had admittedly cared nothingabout and some welding rods. He requested Coe to pro-duce a receipt for the rods which he did in a day or two.Coe testified that Keeling initially found nothing andbecame flustered and mumbled dejectedly several times:"What am I going to do now," and that Keeling then spot-ted the box with welding rods. This was not specificallydenied by Keeling in his more generalized testimony. Coetestified that as he drove Keeling back to the shop in histruck, Keeling confided that Batten had been fired becausehe had engaged in union activities. Coe further testifiedthat Keeling, when later presented with the receipt for thewelding rods, responded with great surprise and stated:"Well, it's not for me; it's for the higher ups. I always didbelieve you." However, Keeling did make a general denialof telling any employee that another employee had beenfired because of union activities. Coe further testified that,when he received his paycheck upon presenting the weld-ing rods receipt, he commented to Keeling that his pay-check was unusually low and that Keeling retorted: "Youought to go get your job at the union hall." This was notspecifically denied by Keeling when he gave his crypticgeneralized account of the event. Keeling did not evendeny that there was more to the conversation than his owncryptic account. I again credit the more detailed testimonyof Coe, whom, for the same reasons noted above, I find tobe a more trustworthy witness.On June 10, Coe was given a written reprimand forbringing his personal vehicle into the shop on "June 7,"and performing work on it without permission or withoutobtaining a repair order and for using "our grease andequipment without permission or payment." The repri-mand stated that future violation of rules "will be groundsfor dismissal." When Keeling gave this reprimand to Coe,Coe protested that although he did not pay for the greasehe did pay for the oil and the filter which he purchasedfrom an outside source and for which he could produce areceipt. Coe demanded to know whether such a rule ap-plied to everyone and Keeling responded that it did andadded: "George, you'd better watch your step because I'mgoing to be watching you very close." Coe testified that heresponded that Keeling could watch him as much as heliked but that he intended to make no mistakes and he wasaware that Keeling was "after" him, but, nevertheless, hewas "going to get the Union in." Keeling's only testimonyrelating to this incident is as follows:Q. Did you tell or threaten any employee that hewould be closely watched because of his sympathy for,and activities, on behalf of the union?A. No, sir.Q. Did you in fact closely watch and check on any-body; put them under surveillance because of theirunion activities?A. No.Keeling in no other way contradicted Coe, nor did hegive his version of the conversation. I therefore credit Coe'sdetailed, certain, and straightforward account of the event.Under Coe's version, it was Coe who suggested that he wasbeing watched closely because of the union activities.However, that accusation was not disavowed by Keeling.Under the circumstances and by his silence, I construe thatthat was the import that Keeling intended and implied.The written reprimand issued to Coe was admittedly theonly reprimand issued to any employee up to that time byKeeling during his entire 8-year tenure as service manager.Between January 1, 1975, and June 10, 1977, Respondent'srecords reveal no written reprimand of any kind issued toany employee.3The next week, Coe discovered two mechanics perform-ing work in the shop on personal vehicles without havingobtained work orders. He confronted Shop ForemanCharles Keeling (Bill Keeling's brother) and demanded toknow whether he was aware of Coe's reprimand. Upon anaffirmative response, Coe pointed out that one mechanicwas performing a tuneup on his own car in the shop with-out a work order. The shop foreman then went out in theshop and forced the furious mechanic to obtain a workorder. However, no written reprimand was issued, nor isthere any evidence that he was verbally reprimanded orwarned of discharge, as Coe had been. The other mechanicnearby continued to balance the wheels of his own pickuptruck without any work order. A few weeks later, CharlesKeeling freely gave permission to Coe to install a muffleron his own car without having to obtain a work order. Itappears that Charles Keeling was preoccupied with someother matters and did not wish to be disturbed.It had been the practice of the mechanics to work ontheir own personal vehicles during slack periods and to useRespondent's grease and facilities. Thus, when business3 Subsequently. written reprimands werc issued to a mechanic on Septem-ber 23 for improper work and on December 9 to a mechanic for egregioushorseplay which purportedly might have caused injury559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas down, the shop activity remained at a high level asmechanics would bring in cars owned by themselves orfriends. Coe testified that he would bring in personal vehi-cles for repair or service, e.g., grease and lubrication onceevery 2 weeks without permission or obtaining a work or-der. Coe admitted that it was generally understood by themechanics that Bill Keeling's rule was that they should ob-tain work orders, but they had tried to avoid it as much aspossible, because most of the work was quick service ofshort duration. However, according to Coe, if general re-pair was required involving several days' time, a work or-der was generally obtained by the mechanics in order toavoid a confrontation with Bill Keeling.The petition in Case 9-RC-12102 was filed by the Unionon June 13, 1977. On July 7, Coe was discharged allegedlybecause of his failure to properly reinstall a front wheel ofa car he had serviced. It is clear that Coe performed abrake relining job on that car, and that shortly thereafterthe customer drove the car away and in less than a quarterof a mile the front wheel fell off, thus causing the vehicle tofall to the pavement on a main thoroughfare near a trafficsignal, which resulted in damages of about $135 to thefender and to the body trim of the car. No one was in-jured.4There is no evidence that the occupants of the carwere subjected to any hazards due to the car's collapsingon the street nor was there any testimony to the conditionof traffic at the time. The customer's husband, an attorneyand an old customer, was outraged and demanded the dis-charge of the mechanic responsible.Coe admitted at the hearing that because of the routinenature of the function he could not recall whether he did infact tighten the lug nuts on that wheel. It is a job functionthat had become so set in his routine that upon retro-spection he simply could not recall actually performing theact. Several employees testified that prior to Coe's dis-charge they told Bill Keeling that when Coe was advised ofthe accident he exclaimed, "I fucked up," or words indicat-ing that he apparently had forgotten to tighten the lug nuts.Based on a review of their testimony and their demeanor, Icredit them.Keeling's only investigation of the incident was that asearch was made for the missing lug nuts on the street byhis brother, Charles Keeling, accompanied by Coe and thewrecker driver. No cogent explanation could be offered byCharles Keeling as to his purpose in searching out the loca-tion of the nuts, which were never found. The customer'shusband talked to Charles Keeling initially. Bill Keelingtalked to him thereafter, at which time he had admittedlycalmed down. Bill Keeling told him that because a repre-sentation petition had been filed he had to proceed withcaution before he could discharge the mechanic whoworked on the car. Bill Keeling consulted with Respon-dent's legal counsel and decided to discharge George Coewithout confronting Coe. Coe was summoned to BillKeeling's office and at that time served with a written no-tice of discharge. At that time as Coe commenced to readthis discharge notice, Keeling commented to Coe, "Leftthem lug nuts loose, didn't you?" Coe admittedly respond-4 Keeling testified that he was uncertain as to the amount of damage andvaguely estimated the damage to be about $125-$135.ed "Well, I never have left one loose before." Coe admit-tedly made no explicit denial, but it is Keeling's testimonythat Coe also stated to him that he could not rememberwhether he actually did or did not tighten the nuts. Keelingmade no further inquiry with Coe and did not questionCoe about his statements to fellow employees.5Prior to the initial release of the car to the customer,preceding the malfunction, other work was performed onit, and two other employees drove it several hundred feet.One of the individuals, James Morgan, the service writeupman, had had prior experience elsewhere as a shop fore-man and had exercised duties including that of test drivingautomobiles. Both of these individuals noticed nothing un-usual in the handling or steering of the automobile whichnecessitated making sharp turns. Neither of them was in-terviewed by any supervisor prior to Coe's discharge. Thewheel in question was not covered by a wheel cover or ahubcap. No one was asked if he noticed anything unusualabout the exposed lugs or how the car handled.Prior to Coe's discharge interview, when Keeling dis-cussed the incident on the telephone with his legal counseland when he decided to discharge Coe, Keeling admittedlydid not know the "seriousness" of the incident. He laterascertained the nature of the body damage to the car, buthe had no idea of whether there was any personal injurythat had been caused. He was never apprised of any per-sonal injury.Keeling testified that he had had no past experiencewherein an automobile had been serviced improperlywhich, thereafter, caused an accident or malfunction whichcaused some damage.Jerry Humphreys, a witness called on behalf of Respon-dent, testified that in 1970 or 1971, shortly after he washired, he had inspected a 1964 vintage car and certified it.The customer drove the car away and as it hit a chuckholea tie rod fell out. The car collapsed and was immediatelyreturned to the dealership by a wrecker. It caused Hum-phreys a great deal of concern and embarrassment. Hum-phreys testified that the faulty tie rod was not detected byhim because the car had been greased before his inspectionand therefore the amount of excessive play in the tie rodwas concealed. Afterward, verbal reprimands, i.e., a chew-ing out, were given to Humphreys, the grease boy, and theemployee in the "control tower" who assigned the car tothe grease boy initially. There was no testimony of the ex-tent of the damage caused by the falling tie rod.Coe testified without contradiction that in 1975 a me-chanic worked in the stall next to him and had installed adrive shaft in an automobile that fell out shortly afterwardas the car drove through the middle of town. The mechanichad failed to install the proper retaining fittings. He wasnot suspended or discharged. There was no record of anyreprimand issued to any mechanic for such negligence.There was no evidence as to monetary damage due to theexpulsion of the drive shaft.5 Keeling could offer no explanation for his inconsistent testimony that hehad given before a hearing officer in a state unemployment proceeding tothe effect that he conducted an investigation before discharging Coe,wherein Coe told him that he could not remember whether he put thewheels on the car or not or whether he tightened the lug nuts or not.560 BERT WOLFE FORDThere is also uncontradicted evidence of incidents in-volving vehicles falling from hydraulic lifts in the shopwhich resulted in damage greater than $135, but there is noevidence as to whether a mechanic was at fault or whetherit was the fault of the lift.Batten testified that about April 1975 he was involved inthree incidents wherein he performed repair services whichresulted in the subsequent loosening of a wheel and that inone of those incidents the wheel came off. Subsequently hetestified credibly and without contradiction that he wastold by Bill Keeling, "You've got to stop leaving wheelsloose on the cars or somebody is going to get hurt." Battenreceived no reprimands or other discipline, and he contin-ued to be considered a good employee by Keeling. BillKeeling testified that he could recall an incident whereBatten worked on a car and thereafter the wheel subse-quently loosened and became ruined, but that it did notcome off the car. He testified that he was not "aware of'the incident of the wheel coming entirely off but concededthere were probably other incidents of negligently installedwheels which subsequently became loose and therebyruined.62. The paint department meetingsKeeling testified that within a week or two after April 1he realized that the painters' helpers had not been given ashare in the increased body shop rate by the painter incharge. Inasmuch as the biweekly paychecks had not beencalculated yet, he decided to provide for a raise for thepainters' helpers after consulting with and obtaining theapproval of Bert Wolfe. He had not decided how to distrib-ute a portion of the increased charges to the painters andhe therefore called a meeting to discuss with them the man-ner in which they might like to share the proceeds. Accord-ing to Keeling, they were asked whether they desired toreceive a flat $1-per-hour wage increase or whether theypreferred an incentive wage supplement plan. Keeling ad-mitted that prior to this meeting with the painters he hadbecome aware of union organizing efforts.Painters' helpers Hunter and Steadman testified that themeeting occurred in early June. However, I creditKeeling's more specific and certain testimony that it oc-curred in early April. According to Keeling, at the meetingthe employees elected to receive an incentive plan ratherthan the flat increase in wages.Steadman and Hunter testified that Keeling requestedthat, in return for the resulting increase in earnings, theemployees should write a letter addressed to the Union,wherein they would withdraw their support of the Unionand also request return of their union authorization cards.According to Steadman, Keeling had asked them at themeeting if they had signed union cards and why they hadwanted union representation.7Keeling by all accounts didnot finalize the bonus plan at the meeting but stated thathe would have to obtain final approval from Bert Wolfe.Keeling testified that after the meeting, before he talkedto Wolfe, "word came up about authorization cards." Then6The wobbling motion caused by drving a loose wheel damages thewheel studs. There was no such damage caused in the Coe incident.Hunter could not recall with any accuracy Keeling's conversationhe testified that one of the employees, he could not recallwho, raised the question at the meeting as to how theycould retrieve their authorization cards that they had exe-cuted for the Union, inasmuch as they felt that they wouldbe "getting in trouble" by having accepted the raise whileat the same time having executed a union card. Keelingtestified that in response to such question he told the em-ployees that the only way to retrieve their cards was to askfor them by letter. He further testified that he related thediscussions of the meeting to Wolfe, who, after consultingwith legal counsel, told him to tell the employees that aletter was not necessary. According to Keeling, Wolfe wasconcerned about the suspicious appearances that wouldarise if the Union were confronted with multiple letters ofwithdrawal requests. In cross-examination, Keeling couldonly offer supposition as to the basis of the unidentifiedemployees' problem. He did not deny Steadman's testimonythat he had asked the painters whether they had signed cardsor that he had asked them why they wanted union representa-tion.Steadman testified that after the meeting he and otherpaint department employees decided to write a letter to theUnion rescinding their support and requesting a return oftheir executed cards, and that he and paint departmentemployee, Bob Childers, went to Keeling in Keeling's of-fice and told him "that if he upped our wages, we wouldwrite the letter." Thereafter, according to Steadman, theemployees discussed it among themselves and decided thatthey would not write such a letter.A second meeting was held between Keeling and thepainters but Steadman decided not to attend because hedecided to support the Union "100 percent," and he decid-ed to reject the offer of a raise. After the second meeting,according to Steadman, Keeling came out of his office andtold him that even though he rejected the offer he wouldstill be included in the incentive plan and would share theincrease, but that all Keeling wanted now was a writtenpersonal note from him indicating appreciation so that itwould serve as a "reminder on election day."Keeling testified that he held a second meeting with thepaint department employees and told them that they wouldshare in the increased body shop rate by means of an in-centive pay plan supplement. According to him, two of theemployees, whom he did not identify, came to him in hisoffice before the second meeting and offered to write theaforementioned letter, but that he responded that it wasnot necessary and "that if they wanted to write a letter andlet me know that they wanted the type of increase that wewere going to give them, that was all right." In fact, noletters or notes of any kind were written. According toKeeling, there was merely a "verbal" agreement with thepaint employees. Keeling did not specifically deny that hehad a conversation with Steadman after the second meet-ing nor did he deny making the statements therein attribut-ed to him by Steadman.Steadman and Hunter were not employed by Respon-dent at the time of the hearing. Their demeanor disclosedthem to be detached, objective, candid witnesses, who pos-sessed no perceptible bias. I found them to be more con-vincing than Bill Keeling. Furthermore, I conclude thattheir version of the encounter is more probable. It was561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeeling who initiated the meeting and not the employees.It was Keeling who raised the subject of the wage increase.According to him, he had decided, subject to Bert Wolfe'sagreement, to grant some form of increase. It is improbablethat the employees would gratuitously disclose that theyhad signed union cards and then offer a letter of unionrenunciation because of some obscure "problem" presum-ably based on a notion of conflicting loyalties unless somecondition were attached to the offer of a raise. Steadman'stestimony was detailed and to a large extent undenied,even with respect to the interrogation of whether theysigned cards and why they did so. Keeling, on the otherhand, was inconsistent and vague as to when and how hebecame aware of the execution of union cards. Accord-ingly, I credit the testimony of Hunter and Steadman anddiscredit the contradictory testimony of Bill Keeling.3. The Walsh interrogationRichard Walsh was employed by Respondent during thespring and summer of 1977 as a "lube man." Walsh hadrequested a transfer to the parts department. He testifiedthat in June he was summoned to Bill Keeling's office,where the two of them discussed the requested transfer,which would result in an improvement in his wages andworking conditions. Thereafter, the discussion turned tothe Union's campaign. According to Walsh, Keeling statedthat he had taken George Coe "off the street" and hadgiven him a trade and now it was a "shame how he wasgetting organized into a union ..." Thereafter, accordingto Walsh, Keeling had asked him if he had discussed theUnion with anyone or had been approached by anyoneregarding the Union, and further questioned him as towhat his "views might be." Walsh responded that he hadno "specific views." Thereupon, Keeling asked him wheth-er he had signed a union card, but Walsh said he had not.Walsh testified that Keeling noted Walsh's social contactswith fellow employee Loyd Francisco, who had recom-mended Walsh for employment, and asked further if heand Francisco had discussed the Union. Walsh respondednegatively. Keeling then told Walsh that he did not wantanyone transferred to the parts department who was aunion activist because no one in the parts department hadyet become active in the Union. Walsh's testimony wasdetailed, forthright, convincing, uncontradicted, and credi-ble.4. The motor block incidentStephen Darnell was employed by Respondent from lateApril to September 1977. About 1 month after Darnellcommenced work as a mechanic, he asked Keeling severaltimes for a used engine block to replace the one in his oldcar. Darnell testified that about I month prior to theBoard-conducted election of August 18 Keeling told himthat he could have the discarded engine block free ofcharge stating:Now, I'm going to give this block to you, but I wantyou to do me a favor. I want you to stay away fromGeorge Coe, Floyd, and Hugh Smith, and the rest ofthe guys in the union-I don't want you foolingaround with none of them-just stay away from them.Darnell agreed and accepted the engine block.Keeling acknowledged that he did give Darnell an en-gine block retrieved from a trade-in, used automobile, butthat he did not refer to the Union when he did so. Keelingasserted that it was Darnell who raised the subject of Coeand the Union, in that Darnell was the employee who com-plained about Coe's "aggravating him." As set forth above.I conclude that Darnell is the more credible witness. Ac-cordingly, I credit his testimony that Keeling did conditionthe gift of an engine block upon Darnell's promise to re-frain from association with union activists.B. Analysis and Conclusions1. 1he discharge of BattenThere is no question that Batten and other mechanicsopenly engaged in concerted protected activities prior toMarch 31. As set forth above, I credit Batten's testimonythat union organizing discussions among employees andbodymen had also commenced prior to March 31. Further-more, it was known to Respondent. Batten was active innotifying employees of the meeting of March 31. Keelingtold the meeting of shop personnel that he was aware ofunion discussions among the employees, that no one wouldreceive a wage increase, that if they did not like the way theshop was run they could seek employment elsewhere. Theclear implication of his statement was that the union talkwas a factor in that decision. Thus, Keeling evidenced anantiunion hostility prior to March 31.On March 31, Batten was purportedly initially dis-charged because of an incomplete inspection. Keeling's tes-timony with respect to the decision to discharge Batten isinconsistent. That inconsistency is attributable to his ad-mission that he agreed to try to get Batten reinstated be-cause he felt the discharge was a too severe punishment.He needed some explanation to counter Batten's testimonyin regard to the interrogation of the identity of union sup-porters and the extracted promise of abandonment of theUnion in return for reinstatement as the cause for the de-ferred possible reprieve of his discharge. Therefore, I con-clude that Keeling, as an afterthought in cross-examina-tion, injected Wolfe's participation in the initial decision.There was no reason for Keeling to seek Wolfe's approvalto rescind the discharge that he had decided upon. Basedon a total review of the testimony of Batten and Keeling, Iconclude that the testimony of Batten is more certain andinherently more probable, whereas Keeling's testimony isinconsistent, illogical, improbable, and contrived. I con-clude that Keeling did interrogate Batten as to the unionactivity of himself and others and did extract a promisefrom him to abandon the Union as a condition for hisreinstatement. I conclude that this, indeed, was the reasonKeeling told Batten he would consider reinstatement.Indeed, Keeling had cause to conclude that the dis-charge was unwarranted under the circumstances. There isno probative evidence that Keeling had cause to believethat Batten had in fact made negligent inspections on prior562 BERT WOLFE FORDoccasions. Humphreys, at the time a new employee, wasmerely orally reprimanded for making an inadequate in-spection which later resulted in an actual breakdown. InBatten's case, there was no resulting damage. The liningswere in fact satisfactory. Batten was highly regarded as anexperienced long-time employee. No contention was madethat Batten had not in fact made an earlier inspection ofthose linings. Keeling himself was unaware of the statutorysanction. Keeling utilized the incident to place Batten in avulnerable position from which he could then negotiateBatten's withdrawal of union support. Keeling's penchantfor "negotiating" employees away from their prounionsympathies by striking at their vulnerabilities with threatsor promises of benefits is evidenced by his conductthroughout the union organizational drive.Having ascertained that Batten attended a union meet-ing despite his promise, Keeling discharged him. I find un-convincing and pretextual Keeling's proffered explanationfor nonreinstatement, i.e., that he discovered Batten's non-possession of an extant license. As noted above, he did noteven discuss that with Batten. In light of Keeling's unionhostility prior to the discharge and thereafter and the pre-textual nature of the discharge, I am convinced that Battenwas discharged and refused reinstatement as a direct con-sequence of his and other employees' union and other con-certed protected activities and that Respondent therebyviolated Section 8(a)(1) and (3) of the Act. Tom's FordIncorporated 233 NLRB 23 (1977).2. The reprimand and discharge of George CoeAs found above, Coe's union activities were well knownto Keeling, and he was subjected to a series of conversa-tions wherein Keeling revealed his antipathy to that activi-ty. Coe was subjected to harassment concerning his distri-bution of union literature and to a baseless accusation thathe had engaged in thievery. When the theft charge provedgroundless, he was then given a reprimand for engaging inactivity commonly engaged in by other employees. Al-though it is true that Respondent's general rule requiredemployees to obtain work orders when they performed per-sonal work, the extent to which they failed to do so forminor work could not have escaped the notice of the ser-vice manager in the past. However, assuming that Keelingwas unaware of the past breaches of that rule, the severityof the punishment for Coe's infraction reveals a disparityof treatment which necessitates an inference of ulteriormotivation. As already noted, neither Humphreys nor theothers involved in the 1971 tie rod incidents received awritten reprimand much less a warning of discharge. The1975 drive shaft incident did not cause issuance of a writ-ten reprimand or suspension or discharge. Batten's failureto tighten lug nuts, which caused damage to a wheel, didnot warrant written reprimand nor did it detract fromKeeling's high regard for his abilities. Keeling admitted toknowledge of other incidents of failure to tighten lug nutswhich damaged the wheels. He gave no written reprimandsfor those incidents. Indeed, the utilization of a written rep-rimand was unprecedented, if not for Respondent, certain-ly for Bill Keeling.I conclude that the issuance of a written reprimand toCoe was motivated by Keeling's antipathy to Coe's unionactivities and formed part of his pattern of placing employ-ees in a position of vulnerability in order to wean themaway from the Union. I therefore conclude that the is-suance of the reprimand to Coe on June 10 was violative ofSection 8(aXl) and (3) of the Act. I further conclude thatKeeling impliedly informed Coe that he was being watchedclosely because of his continued support of the Union andthat the natural inference for Coe to have made was that hewould be subject to further discipline on the first pretextthat would arise because of his continued support of theUnion.The stage was set. Coe had been forewarned. He hadtold Keeling that no mistake would be made by him toaccommodate Keeling's need for a pretext to dischargehim. However, he did perform work on a car which appar-ently resulted in a serious malfunction. Thus, an objectivereason for discipline did exist. The question raised is didRespondent discharge Coe because of the malfunction, ordid it seize upon the incident as the long-awaited fortuitouspretext to ostensibly justify the final dispatch of a unionprotagonist? Respondent was faced with a serious malfunc-tion. An irate customer demanded discharge of the respon-sible mechanic. Keeling testified that he was advised byRespondent's attorney to proceed as he would have pro-ceeded in the absence of union activities. Keeling testifiedthat he was unaware of any prior malfunction of an identi-cal nature and therefore, according to him, the incidentwas unprecedented. Yet, accepting his testimony that hewas unaware of the Batten incident involving the completefalling off of a wheel, he was aware of past occasions ofcomparable breakdowns, i.e., loose lug nuts that damagedthe wheels of vehicles, which necessitated their retrieval bya wrecker, and the Humphreys incident of a falling tie rod.Those incidents did not even warrant a written reprimand.I do not conclude that Coe's negligence, assuming that itwas negligence, was so much more severe.Futhermore, Keeling, despite his expressed intent to actcautiously with respect to the decision to discharge, in fact,acted in great haste and engaged in only the pretense of aninvestigation. He drafted and delivered the discharge no-tice to Coe before he even talked to Coe about the cause ofthe malfunction. He did not interview the other employeeswho drove the vehicle after Coe had worked on it and whoreleased it to the customer. He did not interrogate Coeabout conversations he had with other employees uponlearning of the malfunction. The discharge letter whichKeeling had composed with alacrity accused Coe of "grossnegligence," which caused an "accident" that resulted inserious property damage to the vehicle and "serious finan-cial loss" and which placed the life of the driver in "jeop-ardy." 8It is not certain whether the lug nuts were fastened butnot tightened or whether they were not put on at all. It is,according to the speculative testimony in the record, veryunusual for an automobile to proceed further than a fewhundred feet if it had a wheel attached with no lug nuts atall, but it is also unusual for an automobile to lose a wheel8The letter itself was misdated "June 7. 1977" instead of July 7. 1977.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDso quickly if the lug nuts had been fastened but not tight-ened. For a car to have malfunctioned at a distance of aquarter of a mile was clearly a freakish event. Therefore,Keeling's accusation of "gross negligence" was based onspeculation and assumption as to what had actually oc-curred, despite Coe's spontaneous utterances to fellow em-ployees. The damages, $135, to body and trim hardly seemto constitute "serious financial loss." It is reasonable toinfer that damages suffered from a falling drive shaft or tierod are comparable. No "accident," i.e., collision, occurred.The car collapsed as the wheel fell off near a traffic signal.Respondent adduced no evidence as to what risks thedriver actually incurred. Keeling did not wait to determinewhether there were any personal injuries suffered nor didhe wait for any further communication from the car own-er.9I do not mean to suggest by this analysis that such amalfunction should be treated lightly. However, the ele-ments of disparity of punishment, lack of real investiga-tion, exaggerated accusations, and precipitate reaction,viewed against a background of extreme union antipathy,lead me to conclude that Respondent discharged its "TopTechnician" of 1976 because of his known union activitiesand not because of his suspected negligence and thus vio-lated Section 8(a)(X) and (3) of the Act. Terminal ServicesHouston, Inc., 229 NLRB 1117 (1977).3. The 8(aXl) allegationsIn view of the foregoing factual findings, I conclude thatRespondent, by its agent, William Keeling, interfered withits employees' rights set forth in Section 7 of the Act andthereby violated Section 8(a)(l) of the Act by the followingconduct as alleged in the consolidated complaint: '0(a) By implicitly telling employees at a mid-Marchmeeting that they would not receive a wage increase be-cause of the union organizational activities of some em-ployees.(b) By coercively interrogating employee Batten onMarch 31 as to the union activity of fellow employees.(c) By telling employee Batten on April 1 that it wasaware of his attendance at a union meeting the night be-fore, thus creating the impression of surveillance of em-ployees' union activities. Federal Pacific Electric Company,195 NLRB 609, 612 (1972).(d) By telling employee Batten on March 31 that hewould be reinstated if he abandoned his support of theUnion.(e) By telling employee Batten on April 1 that he hadattended a union meeting on March 31 and therefore hewas not reinstated impliedly because he attended thatmeeting.(f) By promising its paint department employees in earlyApril a wage increase on condition that they repudiatetheir support of the Union.9There is no evidence that the customer, who had subsequently calmeddown, thereafter made any other claims or demands or that he ever fol-lowed up on his demand for discharge by inquiring whether a discharge waseffectuated.10 The General Counsel did not move to amend the complaint to allegeany additional violations of the Act.(g) By telling employee Steadman in early April that hewould be granted an increase in wages in order to discour-age his support of the Union.(h) By coercively interrogating employee Walsh in Juneconcerning his union sympathies and activities, and theunion sympathies and activities of fellow employees.(i) By reproaching employee Coe on or about April 7 forengaging in union activities and thereby coercively creatingthe impression of surveillance of his union activities.(j) By telling employee Coe on or about June I that em-ployees' union activities were futile inasmuch as it wouldclose its business if such efforts were successful.(k) By telling employee Coe on or about June 3 that ifthe employees were not successful in their union organizingefforts he would be terminated.(1) By telling employee Coe on or about June 6 that em-ployee Batten had been discharged because of his unionactivity.(m) By telling employee Coe on or about June 10 thathis work activities would be closely monitored impliedlybecause of his union activities.III. THE OBJECTIONSHaving found that Respondent discharged George Ed-ward Coe, on July 7, because of his union activities, Itherefore conclude that Objection 4 is meritorious and Irecommend that it be sustained.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under Sec-tion 7 of the Act in violation of Section 8(a)(1) of the Act.4. Respondent has discharged Jackie Ray Batten on orabout March 31, 1977, because of his union and other con-certed activities protected by the Act, thus violating Sec-tion 8(a)(3) and (I) of the Act.5. Respondent has on or about June 10, 1977, repri-manded and on or about July 7, 1977, discharged GeorgeEdward Coe because of his union activities, thus violatingSection 8(a)(3) and (1) of the Act.6. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.7. By the unlawful discharge of George Edward Coe, theEmployer has interfered with the free choice of employeesin the election.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it will be recommended that it be requiredto cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Jackie Ray Batten and discriminatorily repri-manded and discharged George Edward Coe, it will be564 BERT WOLFE FORDrecommended that Respondent shall offer them immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and shall make them whole forany loss they may have suffered by reason of the discrimi-nation against them; and expunge from its records theJune 10 reprimand issued to George Edward Coe. Anybackpay found to be due shall be computed in accordancewith the formula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and with interest thereon in accordancewith Florida Steel Corporation, 231 NLRB 651 (1977)."In view of the nature of the violations herein, it will befurther recommended that Respondent be required tocease and desist from infringing in any other manner uponthe rights guaranteed employees by Section 7 of the Act.It is further recommended that the election which washeld on August 18, 1977, be set aside and that Case 9-RC12102 be remanded to the Regional Director for Region 9for the purpose of conducting a new election at such timethat he deems that circumstances permit a free choice ofbargaining representative.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER '2The Respondent, Bert Wolfe Ford, Charleston, WestVirginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirown or other employees' union sympathies or union activi-ties.(b) Coercively creating the impression of surveillance ofemployees' union activities.(c) Promising employees wage increases on conditionthat they repudiate their support of a union, or otherwisepromising their wage increases in order to discourage theirsupport of a union.(d) Threatening employees with discharge, closure ofbusiness, or other reprisals in order to discourage theirunion activities or their support of a union.(e) Telling employees that an employee was dischargedbecause of union activities.(f) Telling employees that their work activities will beclosely monitored because of their union activities.(g) Discouraging membership in or activity on behalf ofInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization, ordiscouraging concerted activity engaged in for employees'mutual aid or protection, by reprimanding or discharging,or otherwise discriminating against employees in any man-ner with regard to their rates of pay, wages, hours of em-ployment, tenure of employment, or any term or conditionof employment.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their owi,choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activity.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Jackie Ray Batten and George Edward Coeimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges and make them whole for any loss of earn-ings they may have suffered by reason of the discrimina-tion against them in the manner set forth in the section ofthis Decision entitled "The Remedy," and expunge fromall records the reprimand discriminatorily issued to GeorgeEdward Coe on June 10, 1977.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under this Or-der.(c) Post at its facility in Charleston, West Virginia, cop-ies of the attached notice marked "Appendix." Copies ofsaid notice on forms provided by the Regional Director forRegion 9, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that the said notice is not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that so much of the complaint asalleges unfair labor practices not found herein be dis-missed.See. generally. Isir Plumbing and Healing Co., 138 NLRB 716 (19621.12 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, waived for all purposes.13 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees con-cerning their own or other employees' union sympa-thies or union activities.WE WILL NOT coercively c:eate the impression of sur-veillance of employees' union activities.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise employees wage increases oncondition that they repudiate their support of a union,or otherwise promise them wage increases in order todiscourage their support of a union.WE WILL NOT threaten employees with discharge, clo-sure of business, or other reprisals in order to discour-age their union activities or their support of a union.WE WILL NOT tell employees that an employee wasdischarged because of union activities.WE WILL NOT tell employees that their work activitieswill be closely monitored because of their union activi-ties.WE WILL NOT discourage membership in or activitieson behalf of International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other la-bor organization, or discourage concerted activity en-gaged in for employees' mutual aid or protection, byreprimanding or discharging, or otherwise discriminat-ing against employees in any manner with regard totheir rates of pay, wages, hours of employment, tenureof employment, or any term or condition of employ-ment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, or to form labor organiza-tions, to join or assist International Association ofMachinists and Aerospace Workers, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activity.WE WILL offer Jackie Ray Batten and George Ed-ward Coe immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and WEWILL make them whole, with interest, for any loss ofearnings they may have suffered as a result of the un-lawful discrimination against them, and WE WILL ex-punge from all records the reprimand discriminatorilyissued to George Edward Coe.BERT WOLFE FORD566